



Exhibit 10.3
This Executive Employment Agreement (this “Agreement”) is entered into on April
15, 2020, by and between Mylan N.V., Mylan Inc. (the “Company”) and Robert J.
Coury (the “Executive”).
RECITALS:
WHEREAS, Mylan N.V., the Company and Mr. Coury are currently parties to a letter
agreement, dated June 3, 2016, governing the terms of his service as
non-executive Chairman of the Board of Directors of Mylan N.V. (the “Chairman
Agreement”);
WHEREAS, prior to entering into discussions with Pfizer Inc. (“Pfizer”) relating
to the Proposed Transaction (as defined below), in recognition of Mr. Coury’s
overall strategic leadership of Mylan N.V., leadership of the Board of Directors
of Mylan N.V. (the “Board”) and the unexpected and significantly increased
efforts expended by Mr. Coury on Mylan N.V.’s behalf, among other things, the
Board discussed and intended that Mr. Coury reassume the position of Executive
Chairman of Mylan N.V.;
WHEREAS, the Board previously determined that, in connection with the
consummation of Mylan N.V.’s pending transaction (the “Proposed Transaction”) to
combine with the Upjohn business of Pfizer to create Viatris Inc. (“Viatris”),
Mr. Coury should become the Executive Chairman of Viatris (or, in the event the
Proposed Transaction is not consummated, the Executive Chairman of Mylan N.V.);
WHEREAS, in light of the unprecedented environment created by the COVID-19
pandemic and the resulting disruption to global markets and the pharmaceutical
industry, among other reasons, the Board has determined that it is in the best
interests of Mylan N.V. for Mr. Coury to immediately assume the position of
Executive Chairman of Mylan N.V.;
WHEREAS, in furtherance of the foregoing, the Board has determined that the
Company should enter into an employment agreement with Mr. Coury of limited
duration that will provide for his employment solely for the remainder of
calendar year 2020 and for remuneration paid during such period that is
consistent with his current remuneration for services as non-executive Chairman;
WHEREAS, (i) the Board previously considered approving an agreement between the
parties providing for additional compensation arrangements, as disclosed in the
Definitive Proxy Statement of Mylan N.V. in connection with the Proposed
Transaction, and (ii) in light of the Proposed Transaction, the Board determined
that consideration of such arrangements should be deferred until after the
consummation of the Proposed Transaction (or following the determination that
the Proposed Transaction will not be consummated);
WHEREAS, the Board still intends that the Board of Directors of Viatris (or the
Board, as the case may be) will take up consideration of the previously
disclosed compensation arrangements in connection with a determination of the
terms and conditions of Mr. Coury’s







--------------------------------------------------------------------------------

2


employment following the consummation of the Proposed Transaction (or following
the determination that the Proposed Transaction will not be consummated, as the
case may be) and thereafter (including any new or extended employment agreement)
as it determines in its discretion; and
WHEREAS, the parties hereto wish to set forth herein the terms of Mr. Coury’s
employment as Executive Chairman of Mylan N.V. effective as of April 15, 2020
(the “Effective Date”).
NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:
1.Employment of Executive; Position and Duties. The Executive shall serve as
Chairman of the Board of Directors of Mylan N.V. (the “Board”) with the title of
“Executive Chairman” of Mylan N.V. and the Executive shall be employed by the
Company as “Executive Chairman”. In the role of Executive Chairman, the
Executive shall have such duties, roles and responsibilities consistent with
such position, including but not limited to those described on Schedule A
hereto, or as are otherwise agreed upon from time to time by the Executive and
the Board. The Executive shall report directly to the Board. The Executive’s
principal work location will be the Company’s office located in Los Angeles,
California, but the Executive acknowledges that he will be required to engage in
substantial domestic and international travel in accordance with the Company’s
business needs from time to time.
2.    Effective Date; Term of Employment. This Agreement shall commence and be
effective as of the Effective Date, and shall terminate at the close of business
on December 31, 2020, unless earlier terminated in accordance with the terms of
this Agreement or extended by mutual agreement of the parties (the period during
which the Executive is employed pursuant to this Agreement, the “Term of
Employment”). It is the intention of the parties that this Agreement will be
extended or renewed by, or that the Executive will enter into a superseding
agreement approved by, the Board of Directors of Viatris following the
consummation of the Proposed Transaction (or the Board in the event the Proposed
Transaction is not consummated), subject to the determination of the Board of
Directors of Viatris or the Board, as applicable, at such time.
3.    Executive’s Compensation. During the Term of Employment, the Executive’s
compensation shall include the following:
(a)    Annual Base Salary. The Executive’s annual base salary as of the
Effective Date shall be equal to $1,800,000, payable in accordance with the
Company’s normal payroll practices for its executive officers. The Executive’s
base salary may be increased from time to time at the discretion of the Board
(or any committee thereof having authority over executive compensation (the
“Committee”)) and once increased may not be decreased. The base salary as in
effect from time to time in accordance with this Agreement shall be referred to
as the “Base Salary.”







--------------------------------------------------------------------------------

3


(b)    2020 Incentive Programs. Subject to the determination of the Board of
Directors of Viatris following the consummation of the Proposed Transaction (or
the Board in the event the Proposed Transaction is not consummated), the
Executive shall be eligible to participate in the short-term and long-term
incentive or bonus plans of Mylan N.V. (or the corresponding plan of any parent,
subsidiary or affiliate) in respect of fiscal year 2020 on the terms specified
by such Board (it being understood that the Executive shall not receive any
award, payment or other benefits pursuant to such incentive or bonus plan until
the Board of Directors of Viatris or the Board, as applicable, shall have made
such determination in accordance with this Section 3(b)).
(c)    Chairman Retention RSUs; Stock Options. The unvested portion of the
Executive’s Chairman Retention RSUs (as defined in the Chairman Agreement) shall
remain eligible for continued vesting in accordance with the terms of the
Chairman Retention RSUs, including immediate vesting in the event the Executive
ceases to serve in the role of Chairman of the Board (whether in an executive or
non-executive capacity) for any reason (including death or disability), other
than as the result of a voluntary resignation from such role without Good Reason
or involuntary removal from such role for Cause (in each case, for purposes of
this Section 3(c), as defined in the Chairman Agreement). Upon such vesting,
shares in respect of the Chairman RSUs will be distributed as soon as
practicable, but in no event later than three (3) business days following the
vesting date. For the avoidance of doubt, all unexercised stock options held by
the Executive shall remain exercisable for the full term of such stock option
(i.e., ten (10) years from the grant date) in accordance with Section 6(a) of
Exhibit A of the Chairman Agreement.
(d)    Fringe Benefits and Expense Reimbursement. The Executive shall receive
such benefits and perquisites of employment as were provided to the Executive
immediately prior to the Executive’s retirement from the Company in 2016;
provided, however, that the Executive shall participate in the Company’s
retirement and welfare benefit plans and programs on no less favorable terms
than the Company’s other senior executives. Because of persistent and serious
security concerns, the Executive shall be entitled to usage of the Company’s
aircraft for the Executive and the Executive’s family for business and personal
purposes. The Company shall reimburse the Executive for all ordinary and
necessary business expenses in accordance with established Company policy and
procedures.
(e)    Chairman Retainer. In connection with the commencement of the Executive’s
role as Executive Chairman, the Executive shall repay to Mylan N.V. or the
Company an amount equal to the pro-rata portion of the Executive’s Chairman
Retainer (as defined in the Chairman Agreement) paid to the Executive with
respect to the second fiscal quarter of fiscal year 2020 for the period
beginning on the Effective Date and ending on June 30, 2020, no later than 30
days after the Effective Date. The Executive shall cease receiving the Chairman
Retainer for any period following the Effective Date.







--------------------------------------------------------------------------------

4


4.    Confidentiality. The Executive recognizes and acknowledges that the
business interests of the Company and its subsidiaries, parents and affiliates
(collectively, the “Affiliated Companies”) require a confidential relationship
between the Affiliated Companies and the Executive and the fullest protection
and confidential treatment of the financial data, customer information, supplier
information, market information, marketing and/or promotional techniques and
methods, pricing information, purchase information, sales policies, employee
lists, policy and procedure information, records, advertising information,
computer records, trade secrets, know-how, plans and programs, sources of supply
and other knowledge of the business of the Affiliated Companies (all of which
are hereinafter jointly termed “Confidential Information”) which have or may in
whole or in part be conceived, learned or obtained by the Executive in the
course of the Executive’s employment with the Company or service on the Board.
Accordingly, the Executive agrees to keep secret and treat as confidential all
Confidential Information whether or not copyrightable or patentable, and agrees
not to knowingly use or aid others in learning of or using any Confidential
Information except in the ordinary course of business and in furtherance of the
Affiliated Companies’ interests. During the Term of Employment and at all times
thereafter, except insofar as the Executive believes in good faith that
disclosure is consistent with the Affiliated Companies’ business interests:
(a)    The Executive will not knowingly disclose any Confidential Information to
anyone outside the Affiliated Companies;
(b)    The Executive will not make copies of or otherwise knowingly disclose the
contents of documents containing or constituting Confidential Information;
(c)    As to documents which are delivered to the Executive or which are made
available to him as a necessary part of the working relationships and duties of
the Executive within the business of the Affiliated Companies, the Executive
will treat such documents confidentially and will treat such documents as
proprietary and confidential, not to be knowingly reproduced, disclosed or used
without appropriate authority of the Affiliated Companies;
(d)    The Executive will not knowingly advise others that the information
and/or know-how included in Confidential Information is known to or used by the
Affiliated Companies; and
(e)    The Executive will not in any manner knowingly disclose or use
Confidential Information for the Executive’s own account and will not knowingly
aid, assist or abet others in the use of Confidential Information for their
account or benefit, or for the account or benefit of any person or entity other
than the Affiliated Companies.
The obligations set forth in this paragraph are in addition to any other
agreements the Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law. Anything herein
to the contrary notwithstanding, the provisions of this Section 4 shall not
apply (i) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Executive to disclose or make
accessible any







--------------------------------------------------------------------------------

5


information, (ii) with respect to any other litigation, arbitration or mediation
involving this Agreement or other agreement between the Executive or the Company
or any Affiliated Company, including, but not limited to, the enforcement of any
such agreement, (iii) as to information that becomes generally known to the
public or within the relevant trade or industry other than due to the
Executive’s violation of this Section 4 or (iv) as to information that is or
becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive.
Nothing in or about this Agreement prohibits the Executive from: (i) filing and,
as provided for under Section 21F of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), maintaining the confidentiality of a claim with
the Securities and Exchange Commission (the “SEC”); (ii) providing Confidential
Information or information about this Agreement or any Affiliated Company to the
SEC, or providing the SEC with information that would otherwise violate any
section of this Agreement, to the extent permitted by Section 21F of the
Exchange Act; (iii) cooperating, participating or assisting in an SEC
investigation or proceeding without notifying the Company; or (iv) receiving a
monetary award as set forth in Section 21F of the Exchange Act.
The Executive is advised that the Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
any Confidential Information or information about this Agreement or any
Affiliated Company that constitutes a trade secret to which the Defend Trade
Secrets Act (18 U.S.C. § 1833(b)) applies that is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.
5.    Non-Competition and Non-Solicitation. The Executive agrees that during the
Term of Employment and for a period ending two (2) years after the Executive
ceases to be employed by the Affiliated Companies (a “Termination of
Employment”) for any reason:
(a)    The Executive shall not whether for himself or for any other person,
company, corporation or other entity be or become associated in any way
(including but not limited to the association set forth in (i)-(vii) of this
subsection) with any business or organization which is directly or indirectly
engaged in the research, development, manufacture, production, marketing,
promotion or sale of any product the same as or similar to those of the
Affiliated Companies, or which competes or has announced an intention to compete
in any line of business with the Affiliated Companies. Notwithstanding the
foregoing, the Executive may during the period in which this paragraph is in
effect own stock or other interests in corporations or other entities that
engage in businesses the same or substantially similar to those engaged in by
the Affiliated Companies, provided that the Executive does not, directly or
indirectly (including without limitation as the result of ownership or control
of another corporation or other entity), individually or as part of a group (as
that term is defined in Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder) (i) control or







--------------------------------------------------------------------------------

6


have the ability to control the corporation or other entity, (ii) provide to the
corporation or entity, whether as an executive, consultant or otherwise, advice
or consultation, (iii) provide to the corporation or entity any confidential or
proprietary information regarding the Affiliated Companies or their businesses
or regarding the conduct of businesses similar to those of the Affiliated
Companies, (iv) hold or have the right by contract or arrangement or
understanding with other parties to hold a position on the board of directors or
other governing body of the corporation or entity or have the right by contract
or arrangement or understanding with other parties to elect one or more persons
to any such position, (v) hold a position as an officer of the corporation or
entity, (vi) have the purpose to change or influence the control of the
corporation or entity (other than solely by the voting of his shares or
ownership interest) or (vii) have a business or other relationship, by contract
or otherwise, with the corporation or entity other than as a passive investor in
it; provided, however, that the Executive may vote his shares or ownership
interest in such manner as he chooses provided that such action does not
otherwise violate the prohibitions set forth in this sentence.
(b)    The Executive will not either for himself or for any other person,
partnership, firm, company, corporation or other entity, contact, solicit,
divert or take away any of the customers or suppliers of the Affiliated
Companies.
(c)    The Executive will not solicit, entice or otherwise induce any employee
of the Affiliated Companies to leave the employ of the Affiliated Companies for
any reason whatsoever; nor will the Executive knowingly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Affiliated
Companies, nor will the Executive otherwise interfere with any contractual or
other business relationships between the Affiliated Companies and their
employees.
6.    Severability. Should a court of competent jurisdiction determine that any
section or sub-section of this Agreement is unenforceable because one or all of
them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and sub-section of this Agreement be a separate
and distinct promise and that unenforceability of any one subsection shall have
no effect on the enforceability of another.
7.    Injunctive Relief. The parties agree that in the event of the Executive’s
material violation of Sections 4 and/or 5 of this Agreement or any subsection
thereunder, that the damage to the Company will be irreparable and that money
damages will be difficult or impossible to ascertain. Accordingly, in addition
to whatever other remedies the Company may have at law or in equity, the
Executive recognizes and agrees that the Company shall be entitled to a
temporary restraining order and a temporary and permanent injunction enjoining
and prohibiting any acts not permissible pursuant to this Agreement.
8.    Termination of Employment.
(a)    Resignation. The Executive may resign from employment, whether or not the
Executive resigns from the Board in connection with such resignation, at any
time







--------------------------------------------------------------------------------

7


upon thirty (30) days written notice to the Company. During the thirty (30)-day
period following the date on which the Executive gives notice, the Executive
will make himself available to continue to perform the duties specified in
Schedule A and will use his reasonable best efforts to effect a smooth and
effective transition to the person (if any) who will replace the Executive. The
Company reserves the right to accelerate the effective date of the Executive’s
resignation. Notwithstanding the foregoing, if the Executive resigns with Good
Reason (as defined below), he shall be entitled to resign immediately upon
written notice to the Company and without any obligation to provide transition
services. If the Executive resigns (with or without Good Reason), then the
Executive shall be provided with wages and benefits through the effective date
of the Executive’s resignation and any vested benefits payable to the Executive
under plans and agreements of the Affiliated Companies or any predecessor to any
of the Affiliated Companies (collectively the “Accrued Benefits”).
“Good Reason” shall mean: (i) the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position as Executive Chairman
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1 of this Agreement, or
any other diminution in such position (or removal from such position),
authority, duties, responsibilities or conditions of employment (whether or not
occurring solely as a result of Mylan N.V.’s ceasing to be a publicly traded
entity or becoming a subsidiary or a division of a publicly traded entity), in
each case excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; (ii) a reduction in
Executive’s Base Salary as in effect from time to time; (iii) failure to
nominate the Executive as a member of the Board, removal of the Executive from
(or failure to re-elect the Executive to) the position of Executive Chairman of
the Board, or the appointment of an individual other than the Executive to serve
as Chairman of the Board; (iv) any failure by the Company to comply with any of
the provisions of Section 3 of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; (v) the Company’s requiring the Executive to be based at any office
or location without the consent of the Executive; (vi) any failure by the
Company to comply with and satisfy Section 16 of this Agreement; or (vii) any
other breach of this Agreement by the Company, excluding for this purpose an
isolated, insubstantial and inadvertent breach that is not taken in bad faith
and that is remedied by the Company promptly after receipt of notice thereof
given by the Executive.
The Executive will continue to be bound by all provisions of this Agreement that
survive the Executive’s Termination of Employment.
(b)    Termination by the Company. The Company may terminate the Executive’s
employment, and if such termination is for Cause (as defined below), then the
Executive shall immediately resign from the Board; provided that, if such
termination is not for Cause, then the Company must provide the Executive with
at least thirty (30) days written notice of such termination. For purposes of
this Agreement, “Cause” shall mean the occurrence after the Effective Date of:
(i) the Executive’s willful and continued







--------------------------------------------------------------------------------

8


gross neglect of duties (other than resulting from incapacity due to physical or
mental illness or following the Executive’s delivery of a notice of termination
for Good Reason), (ii) the willful engaging by the Executive in illegal conduct
that is materially and demonstrably injurious to the Company or the Affiliated
Companies or (iii) the willful engaging by the Executive in gross misconduct
that is materially and demonstrably injurious to the Company or the Affiliated
Companies which, in the case of clauses (i) and (iii), has not been cured within
30 days after a written demand for substantial performance is delivered to the
Executive by the Board that specifically identifies the manner in which the
Board believes that the Executive has grossly neglected his duties or has
engaged in gross misconduct. No act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company or the
Affiliated Companies. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company or the Affiliated Companies shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company or the Affiliated Companies. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board (excluding the Executive, if the Executive is a
member of the Board) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, Cause exists and
specifying the particulars thereof in detail. In the event of a dispute
concerning the existence of “Cause,” any claim by the Executive that “Cause”
does not exist shall be presumed correct unless the Company establishes by clear
and convincing evidence that Cause exists. If the Executive is terminated by the
Company (with or without Cause), then the Executive shall be provided with the
Accrued Benefits.
(c)    Death. The employment of the Executive shall automatically terminate upon
the Executive’s death. Upon such Termination of Employment as a result of death,
the Company shall pay or provide to the Executive’s estate or beneficiaries the
Accrued Benefits and any death benefits to which the Executive’s estate or
beneficiaries are entitled pursuant to plans or arrangements of the Company.
(d)    Disability. The Executive’s employment shall terminate automatically in
the event of the Executive’s Disability. Upon such Termination of Employment as
a result of Disability, the Company shall pay or provide to the Executive the
Accrued Benefits. “Disability” shall mean the Executive’s inability to perform
his duties hereunder due to any medically determinable mental, physical or
emotional impairment which can be expected to last for at least twelve (12)
consecutive months.
(e)    Other Benefits. For the avoidance of doubt, following any Termination of
Employment, the Executive shall continue to be eligible to participate in the







--------------------------------------------------------------------------------

9


Supplemental Health Insurance Plan (or other successor or replacement plan
provided to current or former executive officers of the Company) on the terms
and conditions set forth in such plan, and shall make premium contributions on
the same basis as other participants in such plan. The parties agree to
cooperate such that the benefits provided under the Supplemental Health
Insurance Plan are, to the extent practicable, provided in a manner so as to
minimize adverse tax consequences to the Company under Section 4980D of the
Code. Unless otherwise determined by the Board of Directors of Viatris following
the consummation of the Proposed Transaction (or the Board in the event the
Proposed Transaction is not consummated), notwithstanding anything in this
Agreement or any other plan or agreement to the contrary, the Executive shall
not participate in, and shall not be eligible for, any payments or benefits
under the Mylan N.V. Severance Plan and Global Guidelines, adopted July 2019, or
any other severance plan, program, arrangement, agreement or policy with or
maintained by any of the Affiliated Companies.
(f)    Return of Company Property. Upon the Executive’s Termination of
Employment for any reason, the Executive shall promptly return to the Company
all records, memoranda, files, notes, papers, correspondence, reports,
documents, books, diskettes, hard drives, electronic files, and all copies or
abstracts thereof that the Executive has concerning the Company’s business. The
Executive shall also promptly return all keys, identification cards or badges
and other Company property. Anything to the contrary notwithstanding, nothing in
this Section 8(f) shall prevent the Executive from retaining a home computer and
security system, papers and other materials of a personal nature, including
personal diaries, calendars and contact lists, information relating to the
Executive’s compensation or relating to reimbursement of expenses, information
that the Executive reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to the Executive’s employment,
subject to the Executive’s compliance with Section 4.
(g)    No Duty to Mitigate; Disputes. There shall be no requirement on the part
of the Executive to seek other employment or otherwise mitigate damages in order
to be entitled to the full amount of any payments and benefits to which the
Executive is otherwise entitled under this Agreement, and the amount of such
payments and benefits shall not be subject to any set off or reduced by any
compensation or benefits received by the Executive from other employment. The
Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
forfeiture, set-off, counterclaim, recoupment, defense, or other claim, right or
action that the Company may have against the Executive or others, whether based
on contractual, fiduciary or other claims. In the event of any dispute between
the Executive and the Company regarding the Executive’s right to payment under
this Section 8 or otherwise, except as set forth below, the Company agrees that,
notwithstanding any such dispute, the Company will not for any reason withhold
payment of any amounts that the Executive would have been entitled to receive
under Section 8(a) of this Agreement or otherwise had his employment ended by
reason of resignation thereunder.







--------------------------------------------------------------------------------

10


(h)    Cooperation. Upon the Executive’s Termination of Employment for any
reason, the Company and the Executive shall mutually cooperate with each other
in connection with the preparation of a press release or other public
announcement relating to such Termination of Employment.
(i)    Section 280G Matters. Notwithstanding any other provision of this
Agreement or any other plan, program, arrangement, agreement or policy with or
maintained by any of the Affiliated Companies:
(i)    In the event it is determined by an independent nationally recognized
public accounting firm, which is engaged and paid for by the Company or its
parent prior to the consummation of any transaction constituting a Change of
Control (which for purposes of this Section 8(i) shall mean a change in
ownership or control as determined in accordance with the regulations
promulgated under Section 280G of the Code), which accounting firm shall in no
event be the accounting firm for the entity seeking to effectuate the Change of
Control (the “Accountant”), which determination shall be certified by the
Accountant and set forth in a certificate delivered to the Executive not less
than ten (10) business days prior to the Change of Control setting forth in
reasonable detail the basis of the Accountant’s calculations (including any
assumptions that the Accountant made in performing the calculations), that part
or all of the consideration, compensation or benefits to be paid to the
Executive under this Agreement constitute “parachute payments” under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Executive under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds the maximum amount that would not
give rise to any liability under Section 4999 of the Code, the amounts
constituting “parachute payments” which would otherwise be payable to the
Executive or for his benefit shall be reduced to the maximum amount that would
not give rise to any liability under Section 4999 of the Code (the “Reduced
Amount”); provided that such amounts shall not be so reduced if the Accountant
determines that without such reduction the Executive would be entitled to
receive and retain, on a net after-tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after-tax basis, that the Executive would be entitled
to retain upon receipt of the Reduced Amount. In connection with making
determinations under this Section 8(i), the Accountant shall take into account
any positions to mitigate any excise taxes payable under Section 4999 of the
Code, such as the value of any reasonable compensation for services to be
rendered by the Executive before or after the Change of Control, including any
amounts payable to the Executive following the Executive’s Termination of
Employment with respect to any non-competition provisions that may apply to the
Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions.







--------------------------------------------------------------------------------

11


(ii)    If the determination made pursuant to Section 8(i)(i) results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of Section 8(i)(i), the Company shall promptly give the
Executive notice of such determination. Such reduction in payments shall be
first applied to reduce any cash payments that the Executive would otherwise be
entitled to receive (whether pursuant to this Agreement or otherwise) and shall
thereafter be applied to reduce other payments and benefits, in each case, in
reverse order beginning with the payments or benefits that are to be paid the
furthest in time from the date of such determination, unless, to the extent
permitted by Section 409A of the Code, the Executive elects to have the
reduction in payments applied in a different order; provided that, in no event
may such payments be reduced in a manner that would result in subjecting the
Executive to additional taxation under Section 409A of the Code.
(iii)    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the
Executive’s benefit pursuant to this Agreement which should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the Executive’s
benefit pursuant to this Agreement could have been so paid or distributed (each,
an “Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accountant, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or the
Executive which the Accountant believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the Executive’s benefit shall be repaid by
the Executive to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code; provided, however, that
no such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which the Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accountant, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the Executive’s benefit together
with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
9.    Indemnification. The Company shall maintain D&O liability coverage
pursuant to which the Executive shall be a covered insured. The Executive shall
receive indemnification in accordance with the Company’s Bylaws in effect as of
the date of this Agreement. Such indemnification shall be contractual in nature
and shall remain in effect notwithstanding any future change to the Company’s
Bylaws.







--------------------------------------------------------------------------------

12


To the extent not otherwise limited by the Company’s Bylaws in effect as of the
date of this Agreement, in the event that the Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that he is or was an officer, employee or agent of, or is or was
serving the Company or any subsidiary of the Company, or is or was serving at
the request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith. Such right shall be a contract right and
shall include the right to be paid by the Company expenses incurred in defending
any such proceeding in advance of its final disposition; provided, however, that
the payment of such expenses incurred by the Executive in his capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by the Executive while a director or officer, including, without
limitation, service to an employee benefit plan) in advance of the final
disposition of such proceeding will be made only upon delivery to the Company of
an undertaking, by or on behalf of the Executive, to repay all amounts to
Company so advanced if it should be determined ultimately that the Executive is
not entitled to be indemnified under this section or otherwise.
Promptly after receipt by the Executive of notice of the commencement of any
action, suit or proceeding for which the Executive may be entitled to be
indemnified, the Executive shall notify the Company in writing of the
commencement thereof (but the failure to notify the Company shall not relieve it
from any liability which it may have under this Section 9 unless and to the
extent that it has been prejudiced in a material respect by such failure or from
the forfeiture of substantial rights and defenses). If any such action, suit or
proceeding is brought against the Executive and he notifies the Company of the
commencement thereof, the Company will be entitled to participate therein, and,
to the extent it may elect by written notice delivered to the Executive promptly
after receiving the aforesaid notice from the Executive, to assume the defense
thereof with counsel reasonably satisfactory to the Executive, which may be the
same counsel as counsel to the Company. Notwithstanding the foregoing, the
Executive shall have the right to employ his own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of the Executive
unless (i) the employment of such counsel shall have been authorized in writing
by the Company, (ii) the Company shall not have employed counsel reasonably
satisfactory to the Executive to take charge of the defense of such action
within a reasonable time after notice of commencement of the action or (iii) the
Executive shall have reasonably concluded, after consultation with counsel to
the Executive, that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable (in which case the Company shall not
have the right to direct the defense of such action on behalf of the Executive),
in any of which events such fees and expenses of one additional counsel shall be
borne by the Company.







--------------------------------------------------------------------------------

13


Anything in this Section 9 to the contrary notwithstanding, the Company shall
not be liable for any settlement of any claim or action effected without its
written consent.
10.    Legal Fees. Notwithstanding anything to the contrary in Section 9 of this
Agreement, the Company shall reimburse the Executive for all costs (including
but not limited to reasonable legal fees and expenses) incurred by the Executive
in disputing in good faith any issue hereunder relating to the termination of
the Executive’s employment, in seeking in good faith to obtain or enforce any
benefit or right provided by this Agreement or any agreement or arrangement
referenced herein, or, to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder, in connection
with any tax audit or proceeding. Such reimbursements shall be made promptly
upon delivery of the Executive’s written request for payment accompanied by
appropriate evidence of the costs so incurred.
11.    Other Agreements. This Agreement, the provisions of the Chairman
Agreement relating to the Chairman RSUs, the Chairman RSU award agreement, any
stock option award agreements relating to outstanding stock options and the
Company’s Supplemental Health Insurance Plan contain the entire agreement of the
parties with respect to the subject matter hereof, and except as otherwise set
forth herein, supersedes all prior agreements between them, whether written or
oral, with respect to the subject matter hereof.
12.    Notices. All notices hereunder to the parties hereto shall be in writing
sent by certified mail, return receipt requested, postage prepaid, and by fax
(receipt confirmed), addressed to the respective parties at the following
addresses:
If to the Company:    Mylan Inc.
1000 Mylan Blvd.
Canonsburg, Pennsylvania 15317
Attn:    Chief Legal Officer
Fax:    (724) 514-1871
If to the Executive:    The Executive’s most recent home address or fax number
on file with the Company.
Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
13.    Withholding. All payments required to be made by the Company hereunder to
the Executive or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
14.    Modification and Waiver. This Agreement may not be changed or terminated
orally, nor shall any change, termination or attempted waiver of any of the
provisions contained in this Agreement be binding unless in writing and signed
by the party against whom the same is







--------------------------------------------------------------------------------

14


sought to be enforced, nor shall this section itself by waived verbally. This
Agreement may be amended only by a written instrument duly executed by or on
behalf of the parties hereto.
15.    Construction of Agreement. This Agreement and all of its provisions were
subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.
16.    Successors and Assigns. This Agreement and all of its provisions, rights
and obligations shall be binding upon and inure to the benefit of the parties
hereto and the Company’s successors and assigns. This Agreement may be assigned
by the Company to any person, firm or corporation which shall become the owner
of substantially all of the assets of the Company or which shall succeed to the
business of the Company; provided, however, that in the event of any such
assignment the Company shall obtain an instrument in writing from the assignee
in which such assignee assumes the obligations of the Company hereunder and
shall deliver an executed copy thereof to the Executive. No right or interest to
or in any payments or benefits hereunder shall be assignable by the Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiary or
beneficiaries so designated to receive any such amount, or if no beneficiary has
been so designated, the legal representative of the Executive’s estate. No
right, benefit, or interest hereunder, shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt, or obligation, or to execution,
attachment, levy, or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void, and of no effect.
Without limiting the generality of the foregoing, upon the consummation of the
transactions contemplated by the Business Combination Agreement in connection
with the Proposed Transaction, (a) Executive will become Chairman of the Board
of Directors of Viatris and Executive Chairman of Viatris and (b) references in
this Agreement to the “Company” shall refer to Viatris.
17.    Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the State of New York. The parties irrevocably
submit to the exclusive jurisdiction of the state and federal courts located in
New York County, New York solely in respect of the interpretation and
enforcement of the provisions of this Agreement, and in respect of the
transactions contemplated by this Agreement, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement of this Agreement, that it is not subject to this Agreement or that
such action, suit or proceeding may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts, and the parties hereto
irrevocably agree







--------------------------------------------------------------------------------

15


that all claims with respect to such action or proceeding shall be heard and
determined in such a court. The parties hereby consent to and grant any such
court exclusive jurisdiction over the person of such parties and over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 12 or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof. The Executive and the Company (on its behalf and
on behalf of its affiliates) each hereby waives any right to a trial by jury
with respect to any dispute described in this Section 17; provided that the
Executive does not waive any right to a trial by jury with respect to any action
in which he alleges a breach by the Company of its obligations under the last
sentence of Section 8(g) hereof.
18.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.
19.    Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
20.    Survivorship. The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration of the Term of Employment (including, without limitation,
those under Sections 3(b), 4, 5, 6, 7 and 8 hereof) shall survive such
expiration.
21.    Conditions to Payment and Acceleration; Section 409A of the Code. The
intent of the parties is that payments and benefits under this Agreement be
exempt from or comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to the
Executive under this Agreement until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. For purposes of this Agreement, each amount to be paid
or benefit to be provided shall be construed as a separate identified payment
for purposes of Section 409A of the Code, and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid on the
first business day after the date that is six months following the Executive’s
termination of employment (or death, if earlier). To the extent required to
avoid an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before







--------------------------------------------------------------------------------

16


the last day of the year following the year in which the expense was incurred
and the amount of expenses eligible for reimbursement (and in-kind benefits
provided to the Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which the Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which the Executive remits the related taxes.
[Signature page follows]







--------------------------------------------------------------------------------

17




IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned, to be effective as of the Effective Date.


MYLAN N.V.,
by
           /s/ Brian Roman
 
Name: Brian Roman
 
Title: Authorized Signatory





MYLAN INC.,
by


           /s/ Thomas Salus
 
Name: Thomas Salus
 
Title: Authorized Signatory








 
 
 
/s/ Robert J. Coury
 
Robert J. Coury










--------------------------------------------------------------------------------

18




Schedule A
Specified duties include but are not limited to:
•
Overall leadership and strategic direction of Mylan N.V. and the Affiliated
Companies;

•
Providing guidance to the CEO and senior management of Mylan N.V. and the
Affiliated Companies;

•
Coordination of activities of the Board;

•
Oversight and key involvement in talent management;

•
Communication with shareholders and other important constituencies;

•
Government and health policy;

•
Strategic business development;

•
Mergers and acquisitions;

•
Responsibilities of the Chairman as specified in the Rules of the Board of Mylan
N.V.;

•
Leadership and strategic direction in navigating the unique challenges posed to
the Company and the pharmaceutical industry by the COVID-19 pandemic; and

•
Oversight of work related to the Proposed Transaction, including leading the
integration of the pre-closing Mylan and Upjohn management teams












